DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 03/04/2022.  Claims 1, 4-10, 14-18, and 20-21 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 14-18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korczak et al. (U.S. Pub. 20060249633).
	Regarding claim 1, Korczak discloses an isolator 10 for mounting cable hangers S (as seen in Fig. 3), comprising: a platform 24 having a circular hole 26; two extenders 30 extending away from a bottom surface of the platform 24 (as seen in Fig. 3), where a gap 36 is present between the extenders 30; and two locking clips 44, where each locking clip 44 extends from an extender 30 in a direction that is away from the bottom surface of the platform 24 (as seen in Fig. 3); where the isolator 10 is formed of a polymeric material (as discussed in para. [0050], lines 5-7): and where the isolator 10 is in combination with a first cable hanger S mounted in the circular hole 26, where the first cable hanger S grasps a first cable A, and where no cable is present in the gap 36 between the extenders 30 of the isolator 10 (as seen in Fig. 3).

	Regarding claim 14, Korczak discloses an assembly, comprising: a metal mounting structure with a mounting hole; an isolator 10 mounted in the mounting hole of the metal mounting structure (as discussed in para. [0053], lines 6-10).
	Regarding claim 15, Korczak discloses the assembly, where the mounting structure is a post of an antenna mount (as disclosed in para. [0053], lines 6-10).
Regarding claim 16, Korczak discloses the isolator 10, formed of a polymeric material (as disclosed in para. [0050], lines 5-7).
	Regarding claim 17, Korczak discloses the assembly, where the isolator 10 is a first isolator, the assembly further comprising a second isolator 10 and a second cable hanger S, where the second isolator 10 is mounted on the first cable hanger S, and where the second cable hanger S is mounted in the hole 26 of the second isolator 10.  The Examiner notes that Korczak teaches where his cable hangers S and isolators 10 are able to be stacked, as seen in Fig. 14.
	Regarding claim 18, Korczak discloses the assembly, further comprising first and second cables L mounted, respectively, in the first and second cable hangers (see cables mounted in hangers of Fig. 14).  
	Regarding claim 20, Korczak discloses an isolator 10 for mounting cable hangers S, comprising: a platform 24 having a circular hole 26: two extenders 30 extending away from a bottom surface of the platform 24; two inner flanges 38, each extending from a respective extender 30 toward the other inner flange 38: two locking clips 44, where each locking clip 44 extends from an extender 30 a respective inner flange 38 in a direction that is away from the bottom surface of the platform 24: where each of the extenders 30 includes an outer flange 40 extending away from the inner flanges 38: and where the isolator 10 is formed of a polymeric material (as discussed in para. [0050], lines 5-7).
Regarding claim 21, Korczak discloses the isolator 10, further comprising wings 46 extending from edges of the inner flanges 38 in a direction parallel to the platform 24.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korczak.
Regarding claims 4 and 7, Korczak is discussed above, but fails to explicitly teach the dimensions of his mounting hole and base section.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting hole and base section to have the dimensions as claimed, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Korczak discussed above would not operate differently with the claimed dimensions since changing the size of the display would merely increase/decrease the components of the device.  Further, Applicant places no criticality on the range claimed, indicating simply that the particular dimensions are in some embodiments.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korczak in view of Vaccaro et al. (U.S. Pub. 20160281881).
	Regarding claim 5, Korczak is discussed above, and fails to teach ribs on the upper surface of his platform 24.  Vaccaro teaches a platform 706 having ribs 705d-e.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Korczak with the ribs of Vaccaro, in order to provide additional stiffness to the device, as taught to be desirable by Vaccaro (see discussion in para. [0062], lines 13-15).  
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        4-Jun-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632